Case 8:21-cv-00360-TPB-CPT Document 140 Filed 05/25/21 Page 1 of 1 PageID 712



May 25, 2021

Dear Sir or Madam,

I have been named a defendant in Case 8:21-cv-00360 at the United States District Court, Middle District
of Florida, Tampa Division. I am named in item 51 on page 14.

I am writing on my own because I can not afford legal representation. I live in Pennsylvania and have
been told I need a lawyer who is able to practice in Florida. I have not been able to find anyone I can
afford. I even spoke with the Hillsborough County Bar Association referral office in Florida and found out
that I do not qualify for free or discounted legal representation. I lost my job in November of 2019
because of ongoing health issues. Then came the Corona Virus and I was only able to find parttime work
at Uhaul in July of 2020. I am only able to work about 30 hours a week at most which does not provide
sufficient income to pay for legal expenses.

I absolutely deny any involvement in any crime. I am as much a victim of the actions of Brian Davison
and/or Barry Rybicki as is Equialt itself.

My investment with Equialt lasted from November 2013 through December 2015. I never interacted
with Brian Davison and/or Barry Rybicki in any way that I can recall to the best of my ability or find in my
limited records. The only reference I can find to either of them is a single reference to Barry Rybicki on
an Equialt Funds Investor Update flier dated for the 4th quarter of 2013. He is merely listed as the
contact person who would handle any inquiries. I received the flier as an attachment to an email from
Joshua Stoll from Retire Happy. Retire Happy is the firm who at the time was acting as the intermediary
agent between Provident Trust and Equialt.

I do not have the “false profit” of $8553.33 Equialt paid to my account let alone the $34,000 principal
amount invested in Equialt. My entire retirement account has disappeared, possibly stolen in a similar
way. Joshua Stoll and Retire Happy (mentioned above) have been named in a similar lawsuit in the state
of Missouri, Office of Secretary of State: Case No. AP-20-06. I have no way of knowing if these two
lawsuits and the criminals involved are connected in any way. My retirement account is not listed in the
Missouri lawsuit.

I REPECTFULLY ASK THE COURT TO CONSIDER MY INNOCENCE IN THIS MATTER AND MY PERSONAL
CIRCUMSTANCES WHEN DETERMINING WHETHER I MUST PAY $8553.33 BACK TO EQUIALT.

Thank you for your consideration.

Sincerely yours,

Lance R Gilbert

105 Monica Dr Apt B10

Greensburg PA 15601-4567

412-443-3594

lancegilbert@hotmail.com
